By the Court,
Lewis, C. J.:
A restraining order was granted in this case upon a complaint setting out that the State and County taxes for the year 1870 on certain wood and timber belonging to plaintiff had been regularly assessed and paid in the County of Douglas, and that the defendant, who is the assessor of the County of Ormsby, subsequently assessed the property in the latter county for the taxes of the same *224year; and the plaintiff haying .refused to pay the same, defendant advertised the property for sale for the payment thereof. It is also alleged that if not restrained he will sell it, and thereby damage the plaintiff in the sum of three hundred and sixty-four dollars and sixty cents. The pleading concludes with a prayer for a preliminary restraining order, and that it be made perpetual upon the hearing. The trial resulted in a judgment dismissing the action, from which plaintiff appeals.
The judgment is undoubtedly right, not upon the ground taken by the Judge below — namely, that the assessment in Douglas County was illegal and void — but for the reason that the complaint does not make out a case for a restraining order, injunction, or other equitable relief.
Equity will not take jurisdiction or interpose its powers when there is a full, complete and adequate remedy in the ordinary course of law; that is, when the wrong complained of may be fully compensated in damages, which can easily be ascertained, and it is not shown that a judgment at law caijnot be satisfied by execution. (See Sherman v. Clark, 4 Nev. 138.) In this case, the damages from the apprehended injury are exactly stated in dollars and cents, and there is no showing that if a judgment were recovered for the same it could not be collected. The remedy in the ordinary course of law is shown by the complaint itself to be complete and adequate: hence this proceeding was properly dismissed.
Judgment affirmed.